 


110 HR 6716 IH: Promoting New American Energy Act of 2008
U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6716 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2008 
Mrs. Bachmann (for herself, Mr. Bartlett of Maryland, Mr. Pitts, Mr. Pence, Mrs. Schmidt, Mr. Manzullo, Mr. Paul, and Mr. Issa) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to reduce the recovery periods for certain energy production and distribution facilities. 
 
 
1.Short titleThis Act may be cited as the Promoting New American Energy Act of 2008. 
2.3-year recovery period for certain energy production and distribution facilities 
(a)In generalSubparagraph (A) of section 168(e)(3) of the Internal Revenue Code of 1986 (defining 3-year property) is amended by striking and at the end of clause (ii), by striking the period at the end of clause (iii), and by adding at the end the following new clauses: 
 
(iv)any industrial steam and electric generation and/or distribution system described in Asset Class 00.4 of Revenue Procedure 87–56, 
(v)any electric utility nuclear production plant described in Asset Class 49.12 of such Procedure, 
(vi)any electric utility steam production plant which is fueled by coal and described in Asset Class 49.13 of such Procedure, 
(vii)any electric utility transmission and distribution plant described in Asset Class 49.14 of such Procedure, and 
(viii)any electric utility combustion turbine production plant which is fueled by natural gas and described in Asset Class 49.15 of such Procedure, 
(ix)pollution control equipment that modifies the outputs (such as thermal discharge control) rather than modifying inputs, and 
(x)any property which is described in subparagraph (A) of section 48(a)(3) (or would be so described if solar, wind, or geothermal energy were substituted for solar energy in clause (i) thereof and the last sentence of such section did not apply to such subparagraph. 
Nothing in any provision of law shall be construed to treat property as not being described in clause (x) (or the corresponding provisions of prior law) by reason of being public utility property (within the meaning of section 48(a)(3)). . 
(b)Alternative depreciation systemThe table contained in subparagraph (B) of section 168(g)(2) of such Code is amended by inserting below the item relating to subparagraph (A)(iii) the following new items: 
 
 
 
 
(A)(iv)15 
(A)(v)15 
(A)(vi)20 
(A)(vii)15 
(A)(viii)15. 
(c)Conforming amendmentSubparagraph (B) of section 168(e)(3) of such Code is amended— 
(1)by striking subclause (I) of clause (vi), 
(2)by redesignating subclauses (II) and (III) of clause (vi) as subclauses (I) and (II), respectively, and 
(3)by striking the last sentence.  
(d)Effective date 
(1)In generalThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act. 
(2)ExceptionThe amendments made by this section shall not apply to any property with respect to which the taxpayer or a related party has entered into a binding contract for the construction thereof on or before such date, or, in the case of self-constructed property, has started construction on or before such date. 
 
